Van Dusen, P. J.,
If this matter is to be disposed of solely upon the face of the will, it is clear to us that the two funds over which testatrix had/j power of appointment are not available to pay money legacies, and that the appointed estates must go in the same way as that in which she gave her residuary estate. Her language is “All the rest ... of my estate ... of which I may die seized or possessed ... or over which I may have power of disposition by will, hereby expressly exercising any such power in me vested”. Nothing could be plainer. See Valentine’s Estate, 297 Pa. 99.
*338The auditing judge received evidence tending to show that the property which testatrix owned in her own right at the time she made her will was insufficient to pay the money legacies, from which it is argued that she must have intended that these legacies should be paid out of the appointed estates. He cited Hermann’s Estate, 220 Pa. 52, McGarrigle’s Estate, 21 Dist. R. 441, and South’s Estate, 248 Pa. 165. The writer still has the doubt which he expressed in the court below in Valentine’s Estate, 11 D. & C. 434, at page 436, as to the propriety of allowing such a fact to determine the construction of the will. Much might be said about those decisions, particularly in view of the history of the decision in Vanuxem’s Estate, 212 Pa. 315, in which it was held that the insufficiency of personal estate at the time of the death of testator to pay money legacies was sufficient to work a conversion of real estate into personal estate in order to pay them. That decision and the theory on which it was founded have been discredited: Chamberlain’s Estate, 257 Pa. 113; Reel’s Estate, 272 Pa. 135; Bollinger’s Estate, 26 D. & C. 689.
It will not be necessary to go into that question now, for the majority are of the opinion that the implication from such a fact should not overcome the express language of the will. The auditing judge was, therefore, correct in refusing to award these legacies out of the appointed estates.
The auditing judge made no affirmative finding as to whether the individual estate of testatrix at the time she made the will was or was not sufficient to pay the money legacies. Certainly at the time of her death it was not sufficient for this purpose; but while the best available sources of information with regard to her estate at the time of the making of the will were exhausted, the evidence .did not exclude the possibility that the testatrix had other property than that which was thus disclosed.
Testatrix had power to appoint two funds, and if it is finally determined that these funds are available for *339legacies, it will be necessary to determine how these funds should be applied. Because of the rule against remoteness, the appointments of testatrix may be valid as to one and invalid in part as to another. It is not necessary for us to determine the question, but in case our conclusion on the principal question should be reversed we express the opinion that the legacies (including the benefits of the tax free clause) should be apportioned between testatrix’s own estate, and the two trust funds upon the basis of the net values of the three funds. We see no reason why testatrix’s own estate should be appropriated first, or why a choice should be made between the two appointed funds.
The exceptions are dismissed and the adjudication is confirmed absolutely.
Klein and Bolger, JJ., dissent.